Citation Nr: 1127625	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefits. 


REPRESENTATION

Appellant Represented by:  National Association of County Veterans Service Officers, Atlantic County


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to June 1974.  The appellant in this matter seeks recognition as the Veteran's surviving spouse for purposes of obtaining VA benefits.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying entitlement to VA death benefits on the basis that the appellant and the Veteran were divorced.


FINDING OF FACT

1.  The Veteran and the appellant were married on June [redacted], 1988 and were legally divorced on January [redacted], 2001.

2.  The appellant is not the Veteran's surviving spouse for purposes of obtaining VA benefits.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205, 3.206 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2006, the appellant filed an application for Dependency and Indemnity Compensation (DIC) Benefits based on her claimed status as the surviving spouse of the Veteran.  The appellant contends that while she and the Veteran were divorced in January 2001, the divorce is not valid as she did not sign any papers and was not aware of the divorce until the date of the Veteran's death on January [redacted], 2001. 

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2010).  

The appellant died on January [redacted], 2001 due to an accidental heroin overdose.  The certificate of death notes that the Veteran was divorced at the time of his death.  Several months after the death of the Veteran, in April 2001 and October 2001, the appellant filed for death benefits for the Veteran's child.  The appellant certified on the October 2001 application for death benefits that she was divorced from the Veteran.  In a statement accompanying the October 2001 claim, the appellant stated that she was married to the Veteran for 11 years until the marriage ended in divorce on January [redacted], 2001.  She also stated that the marriage ended due to the stress and strain caused by the Veteran's service-connected psychiatric disorder and drug use.

The record contains a copy of a marriage certificate establishing that the Veteran and the appellant were married on June [redacted], 1988.  The record also contains a copy of a final judgment of divorce from the New Jersey Superior Court recorded on January [redacted], 2001.  The appellant has argued that her divorce from the appellant is not valid as she did not consent to the divorce.  

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).

Although the appellant has questioned the validity of her divorce from the Veteran, the Board finds that there is no evidence the divorce was not valid.  At that time of his divorce and death, the Veteran lived in New Jersey and was a bona fide domicile of the state.  The record contains a final judgment of divorce from the New Jersey Superior Court, the court of competent jurisdiction.  N. J. Stat. Ann. § 2A: 34-8 (West 2010).  Additionally, New Jersey law also does not require that both parties consent to a divorce.  N. J. Stat. Ann. §§ 2A: 34-1- 2A: 34-21. 

Although the appellant now argues that her divorce from the appellant was not valid, the Board notes that she has never previously contested the validity of the divorce.  In October 2001, in conjunction with the claim for death benefits for her son, she stated that her marriage to the Veteran failed because of his psychiatric problems and drug use.  Furthermore, the appellant explicitly stated on her October 2001 application for DIC benefits for her son that she was divorced from the Veteran.  It is only recently, in connection with her claim for dependency and indemnity compensation, that the appellant has argued her divorce from the Veteran was not valid.  The Board finds that the appellant's current arguments regarding her marital status are not credible in light of her prior inconsistent statements.  

Thus, there is no credible evidence that the Veteran and appellant's divorce was not valid and it is clear that the appellant was not married to the Veteran at the time of his death on January [redacted], 2001.  The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits have not been met and the claim must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a March 2010 letter.  As the claim on appeal is being denied, notice regarding the disability rating and effective date elements of the DIC claim are not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of DIC claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided notice that complied with Hupp in the March 2010 letter.

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the May 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including the private autopsy report.  The record also contains a copy of the appellant's marriage certificate to the Veteran and a copy of the final judgment for divorce dated January [redacted], 2001.  The appellant has not identified any other evidence that could aid in substantiating her claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefits is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


